 

Exhibit 10.5

 

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

THIS SEVERANCE AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is executed this
3rd day of March, 2003 by and between PRICESMART, INC. (referred to herein as
“Company”) and Kevin C. Breen (“Employee”).

 

This Agreement is made with reference to the following facts:

 

A)   The Company employs Employee as Executive Vice President – Operations.

 

B)   The parties now desire to enter into a binding agreement regarding their
future relationship and to settle and compromise, once and forever, any disputes
and controversies which may now exist or may in the future arise from the
employment relationship and termination thereof.

 

WHEREFORE, the parties agree as follows:

 

1.   (a) Employee’s employment with the Company terminates effective March 23,
2003. After March 23, 2003 Employee shall not be entitled to any salary, wages,
commissions, options, bonuses, profit sharing, benefits, insurance or other
compensation from Company or any related entity except as specifically set forth
in paragraph (2) below.

(b) Notwithstanding anything to the contrary herein, both the Company and
Employee retain the option to terminate their employment relationship at any
time, for any reason whatsoever, with or without cause, and with or without
advance notice, prior to March 23, 2003.

 

2.   In consideration for the execution of this Agreement and the performance of
the terms and conditions herein, the Company shall:

 

(a) Pay to Employee severance pay in an amount equal to one hundred forty four
thousand five hundred. Dollars ($144,500), minus standard payroll deductions,
during the twelve month period beginning eight (8) days after execution of this
Agreement by Employee; said payments shall be made in equal installments in
conformity with Price’s normal payroll period.

 

3.   Enter into an Independent Contractor Agreement with Employee, in the form
attached hereto as Exhibit “A”.

 

4.   Provide Employee with outplacement services to be provided by a firm
selected by Company, up to the amount of $500.00, which sum is to be paid by
Company to such firm, to assist Employee in locating other suitable employment.

 

5.   Employee acknowledges that he/she is receiving consideration under this
Agreement to which he/she would not otherwise be entitled. Employee further
agrees and recognizes that by signing this Agreement, his/her employment
relationship with Company is permanently and irrevocably severed as of the date
set forth in Paragraph 1(a) above, or earlier date pursuant to Paragraph 1(b)
above, and that Company and its related, affiliated, parent or subsidiary
companies, if any, have no obligation, contractual or otherwise, to hire,
rehire, re-employ, or recall Employee in the future (except as set forth in
Paragraph 2(b), above).

 

6.   Employee understands and acknowledges that during the course of his/her
employment by the Company, as well as any prior employment with Price
Enterprises, Inc., The Price Company and/or Price/Costco, Inc. (collectively
“Price”), he/she had access to and became acquainted with trade secrets and
other confidential information of the Company and/or Price, including but not
limited to compilations of information, records, computer programs, financial
information, publication information and vendor information which are owned by
the Company and/or Price and which are regularly used in the operation of the
business of the Company and/or Price. Employee further understands and
acknowledges that despite termination of his/her employment with the Company,
he/she has a continuing legal obligation not to disclose, and not to use,
directly or indirectly, any such trade secrets or confidential information owned
by the Company and/or Price.

 

7.   Employee understands and acknowledges that all files, records, documents,
equipment, computer programs, printouts, memoranda, lists, notes, work product,
journal documents, production documents, photographic material, advertising
materials, vendor information and similar material relating to the business of
the Company and/or Price, and all copies of same, whether prepared by Employee
or otherwise coming into his/her possession during the term of his/her
employment with the Company and/or Price, are the exclusive property of



--------------------------------------------------------------------------------

 

the Company and/or Price. Employee agrees that to the extent he/she has any such
material in his/her possession, he/she will return all such material to the
Company on the last day of Employee’s employment with the Company.

 

8.   In consideration of the covenants set forth in this Agreement, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
Employee, on behalf of his/her successors, assigns and legal representatives,
fully, irrevocably and unconditionally releases and discharges the Company, as
well as its officers, directors, shareholders, agents, employees, and
representatives, in their capacity as such and otherwise, including their heirs,
executors and administrators, as well as related, affiliated, subsidiary,
predecessor and parent companies (including, but not limited to, Price
Enterprises, Inc., The Price Company and Price/Costco, Inc.), successors and
assigns, separately and collectively, and each of them (collectively
“Releasees”), from all actions, causes of action, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages and expenses, including attorneys’ fees, of any nature
whatsoever, known or unknown, suspected or unsuspected, which Employee ever had,
now has, or may have against Releasees, up to the date of Employee’s signing of
this Agreement, by reason of any act, event or omission concerning any matter or
thing, including, without limiting the generality of the foregoing, any claims
against Releasees, arising from or relating, either directly or indirectly, to
Employee’s status as an employee of the Company or the separation of that
employment, any claims arising from any emotional, bodily or personal injuries,
loss of income, employment benefits, wrongful discharge, or discrimination,
whether based on sex, sexual orientation, age, disability, medical condition,
race, religion, national origin, ancestry, marital status, or any other
characteristic or category or combination of same, as well as any alleged
violation by Releasees of any federal, state or local statutes, ordinances or
common law, including, but not limited to, Title VII of the Civil Rights Act of
1964, the California Labor Code, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967, the Americans With
Disabilities Act, the Family and Medical Leave Act, the California Family Rights
Act, the Fair Labor Standards Act, the Equal Pay Act, or any of the Company’s
own policies, procedures or purported express or implied agreements or contracts
with Employee.

 

9.   In accordance with the Older Worker’s Benefit Protection Act of 1990,
Employee is aware of the following with respect to his/her release of any claims
under the Age Discrimination in Employment Act (ADEA): 1) he/she has the right
to consult with an attorney before signing this Agreement, and that to the
extent, if any, that Employee has desired, Employee has done so; 2) Employee has
twenty-one (21) days to review and consider this Agreement and his/her release
of any ADEA claim, and that he/she may use as much of this 21-day period as
he/she wishes prior to signing; 3) for a period of seven (7) days following the
execution of this Agreement, Employee may revoke the Agreement and this
Agreement shall not become effective or enforceable with respect to the claims
under the ADEA until the revocation period has expired; 4) this Agreement shall
become effective as to any ADEA claim eight (8) days after it is signed by
Employee and Company, and in the event the parties do not sign on the same date,
this Agreement shall become effective as to any ADEA claim eight (8) days after
the date it is signed by Employee. Thereafter, Employee understands that
Employee cannot revoke his/her waiver of any ADEA claim and that it will be
binding upon Employee; 5) the parties acknowledge and agree that in the event
Employee revokes his/her release/waiver of any age discrimination claims,
Company shall have the unilateral right to terminate this entire Agreement. In
the event of such termination, Employee understands and agrees that he/she shall
not be entitled to any payment set forth in paragraph 2 above, and if Employee
has received such payment, Employee agrees to return such payment to Company
immediately.

 

10.   Employee expressly waives any and all rights which he/she might have under
Section 1542 of the Civil Code of the State of California which reads as
follows:

 

A general release does not extend to claims which the Creditor does not know or
suspect to exist in its favor at the time of executing the Release which if
known by him must have materially affected his settlement with the debtor.

 

Notwithstanding Section 1542 of the Civil Code of California, Employee and
Company expressly agree that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including as well
those relating to unknown and unspecified actions, causes of action, claims or
other proceedings, judgments, obligations, damages, or other liabilities, if
any.

 

11.   Employee acknowledges that he/she is aware that he/she may discover facts
different from, or in addition to, those now known or believed to be true with
respect to the claims, causes of action, and liabilities herein released, and
Employee nevertheless agrees that the release herein shall be and remain in all
respects a complete and general release as to all matters released,
notwithstanding any such known or unknown additional facts.



--------------------------------------------------------------------------------

 

12.   This Agreement shall be construed and governed by the laws of the State of
California. In the event that any provision of this Agreement is held to be
void, null or unenforceable, insofar as reasonable and possible, the remainder
of this Agreement shall be considered valid and operative and effect shall be
given to the intent manifested by the portion held invalid or inoperative, and
the parties authorize any modifications necessary to these provisions held
invalid or inoperative so the parties’ intent may be carried out.

 

13.   Employee and Company each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them, and
acknowledge and represent that this Agreement contains all terms and conditions
pertaining to the compromise and settlement of the potential claims and causes
of action referenced above. The terms of this Agreement are contractual and not
a mere recital. Any modification of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

14.   It is understood and agreed by the parties that this is a compromise
agreement and that the furnishing by the Company of the consideration for this
Agreement shall not be deemed or construed as an admission of liability or
wrongdoing. The liability for any and all released claims is expressly denied by
the Company.

 

15.   No breach of any provision hereof can be waived unless in writing. Waiver
of any one breach of any provision hereof shall not be deemed to be a waiver of
any other breach of the same or any other provision hereof.

 

16.   This Agreement is to be interpreted without regard to the draftsman. The
terms and intent of this Agreement, with respect to the rights and obligations
of the parties, shall be interpreted and construed on the express assumption
that each party participated equally in its drafting.

 

17.   Employee represents and certifies that he/she has carefully read and fully
understands all of the provisions and effects of this Agreement, and that he/she
is voluntarily entering into this Agreement free of any duress or coercion.

 

18.   All disputes, controversies, or claims between Employee and Company,
whether arising prior to Employee’s employment with Company, during employment,
or after termination of Employee’s employment, including but not limited to the
construction or application of the terms of this Agreement, shall be resolved by
binding arbitration in accordance with the laws of the State of California for
agreements made and to be performed in California. The arbitration shall be
administered by the American Arbitration Association (“AAA”) pursuant to its
rules most applicable to the particular claims being made, as determined by the
AAA, and as then in effect, except as otherwise provided herein. The arbitration
procedures described in this paragraph apply to all disputes between Employee
and Company and any of the Releasees referred to in paragraph 6 of this
Agreement, as well as Company’s officers, directors, employees, and agents, each
of whom is a third-party beneficiary of this Agreement and who may invoke this
arbitration provision. The disputes covered by this arbitration provision
include, but are not limited to, claims of breach of contract (express or
implied), wrongful termination, harassment, discrimination (including, but not
limited to, race, color, religion, sex, national origin, age, disability, sexual
orientation, marital status, and pregnancy), compensation and benefits claims,
tort claims, such as defamation and invasion of privacy, and claims for
violation of any federal, state or local law, statute, regulation or ordinance,
including, but not limited to, the Fair Employment and Housing Act of the State
of California, Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, the Family Rights Act, and the Equal Pay Act.
Notwithstanding, these arbitration procedures do not apply to Workers’
Compensation claims. Any arbitration shall be held in San Diego, California,
before one independent and neutral arbitrator appointed by the AAA. The
arbitrator shall determine the arbitrability of all disputes, claims and/or
issues between Employee and Company, and Releasees as well as Company’s
officers, directors, employees, and agents. Fees and costs of the arbitrator
shall be borne by Company. The parties shall be entitled to discovery sufficient
to adequately arbitrate the claims and defenses, including access to essential
documents and witnesses, as determined by the arbitrator. The arbitrator shall
issue a written arbitration decision that will reveal the essential findings and
conclusions on which the award is based. Subject to limited judicial review
pursuant to California Code of Civil Procedure §1286.2, the award of the
arbitrator shall be final and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof. Any demand for
arbitration shall be in writing and must be made within a reasonable time after
the claim, dispute or other matter in question has arisen. In no event shall the
demand for arbitration be made after the date that institution of legal or
equitable proceedings based upon such claim, dispute or other matter would be
barred by the applicable statute of limitations. COMPANY AND EMPLOYEE KNOWINGLY
WAIVE THEIR RIGHT TO A JURY TRIAL.



--------------------------------------------------------------------------------

 

 

       

COMPANY:

         

Date: March 3, 2003

     

PRICESMART, INC.

       

By: /s/    ROBERT M. GANS

       

Name: Robert M. Gans

       

Its: Executive Vice President

                           

EMPLOYEE:

Date: March 3, 2003

     

/s/    KEVIN C. BREEN

Kevin C. Breen

 



--------------------------------------------------------------------------------

 

Exhibit A

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (this “Agreement”) is effective as of
March 23, 2003 by and between PriceSmart, Inc., a Delaware corporation
(“Price”), and Kevin C. Breen, an individual (“Contractor”), with respect to the
following facts:

 

Recitals

 

A. Price has established and operates membership warehouse clubs in the
Caribbean, Central America, Mexico and Asia.

 

B. Contractor has substantial experience in the operation of membership
warehouse clubs, both in the United States and internationally.

 

C. Price desires to have the ability to utilize Contractor’s expertise in
connection with the operation of Price’s membership warehouse clubs, and
Contractor is willing to provide same to Price.

 

D. The parties desire to set forth their relationships in accordance with the
terms of this Agreement.

 

Now, therefore, in consideration of the representations set forth above, and in
this Agreement, the parties hereto covenant and agree as follows:

 

Agreement

 

1. Duties: Price hereby engages Contractor as its nonexclusive independent
contractor to assist Price, at mutually agreed-upon times, in the operation of
Price’s membership warehouse clubs in the areas of personnel, merchandising,
systems, marketing and general oversight of operations. Contractor shall be
available to so assist Price for up to four hundred fifty (450) hours during the
term of this Agreement.

 

2. No Control. Price shall have no right, except to the extent required by law,
to direct or limit Contractor’s activities as to production, prospects, reports,
meetings, schedules, time-off, training, education or other similar activities.
At Contractor’s request and at Contractor’s sole discretion, Price agrees to
furnish such advice, information and full cooperation as Contractor shall
desire.

 

3. Standard of Performance. In the accomplishment of the performance of such
duties and responsibilities as are assigned to contractor under the terms of
this Agreement, Contractor shall at all times conduct him/herself in a
professional manner and shall conform to those standards of ethical conduct as
are generally expected from those performing such services in the relevant
business community. At all times during the term of this Agreement as defined
below, the Contractor shall use personal best efforts to fulfill his duties.

 

4. Compensation. Contractor will be paid the total sum of $48,000, payable as
follows: $4,000 per month beginning April 1, 2003.

 

5. Payment of Expenses. Contractor shall be solely responsible for the payment
of all expenses associated with his activities under the terms of this Agreement
and Price shall not pay any sums to Contractor except for the payments set forth
in paragraph 4. Notwithstanding the foregoing, to the extent Contractor is
required to travel to fulfill Contractor’s duties hereunder, Price will
reimburse Contractor for all reasonable travel expenses, provided, however, that
all such expenses are: (i) approved in advance; and (ii) subsequently confirmed
by invoices and receipts delivered by Contractor to Price.

 

6. No Provision for Taxes. Price will not withhold any sums for any federal,
state, or local taxing authorities (hereinafter collectively “Taxing
Authorities”) from fees paid by Price to Contractor pursuant to this Agreement.
Contractor is responsible for paying when due all income taxes, including
estimated taxes, incurred as a result of the compensation paid by Price to
Contractor for services under this Agreement. The parties acknowledge and agree
that Contractor will not be treated as an employee with respect to the services
provided hereunder for federal and state tax purposes.

 

7. Tax Indemnity. On request, Contractor will provide Price with proof of timely
payment of all federal and state income taxes, including estimated taxes to all
Taxing Authorities for fees paid under this Agreement. Contractor agrees to



--------------------------------------------------------------------------------

indemnify Price and hold it harmless from any and all claims which may be
asserted against Price by a Taxing Authority because Price has not withheld sums
from Contractor. As to FICA only, such indemnity shall be up to an amount equal
to Contractor’s share of FICA and for the full amount of all sums which Price is
or may be required to pay. Such obligation to reimburse shall exist regardless
of whether Price is required to pay the aforementioned withholding taxes because
a Taxing Authority contends that Contractor is legally the employee of Price
and/or whether Price is required to pay such taxes because of non-payment or
underpayment of such taxes by Contractor. Further, Price shall have no duty to
oppose any effort to pay appropriate sums, and any such opposition by Price or
claim for refund by Price shall be solely at the discretion of Price.

 

8. Term. The term of this Agreement commences March 23, 2003 and concludes March
22, 2004. This Agreement will terminate automatically on the occurrence of any
of the following events: (1) Bankruptcy or insolvency of either party; (2) Death
of Contractor; (3) Contractor’s failure to provide the services as may be
requested hereunder during the term of this Agreement; (4) Contractor’s
violation of the United States Foreign Corrupt Practices Act, 15 U.S.C. Section
78dd-1(“FCPA”); or (5) Dissolution of Price.

 

9. Non-Disclosure. Contractor acknowledges that Price holds as confidential, and
Contractor may have access to during the Term of this Agreement, certain
information and knowledge respecting the intimate and confidential affairs of
Price in the various phases of its business, including, but not limited to,
trade secrets, data and know-how, improvements, inventions, techniques,
marketing plans, strategies, forecasts, pricing information, and customer lists.
During the Term of this Agreement and thereafter, Contractor shall not directly
or indirectly disclose such information to any person or use any such
information, except as required in the course of the Term of this Agreement. All
records, files, keys, documents and the like relating to Price’s business, which
Contractor shall use, or come into contact with, shall be and remain Price’s
sole property, and shall be returned to Price upon the termination of this
Agreement.

 

The parties hereby stipulate and agree that the foregoing matters are important,
material and confidential and gravely affect the effective and successful
conduct of the business of Price, and its goodwill, and that any breach of the
terms of this paragraph is a material breach of this Agreement.

 

This paragraph 9 shall survive the termination of this Agreement. Price shall
have the right, in addition to any other remedies available, to injunctive
relief in the event Contractor breaches any of the provisions of this paragraph
9, it being acknowledged that other available remedies are inadequate.

 

10. Price Property. Contractor agrees that, upon termination of this Agreement
for any reason or cause whatsoever, Contractor will immediately deliver and
return to Price all of Price’ property including, without limitation, all lists
of customers, vendors, samples, price lists, forms, handbooks, printouts,
surveys, and other materials and property belonging to Price, whether issued to
Contractor, loaned to customers or prospects by Price or otherwise.

 

11. Indemnification. Contractor shall indemnify and hold Price harmless from and
against any and all loss, damage, liability, costs, and expenses, including
reasonable attorneys’ fees, from any cause whatsoever, incurred by reason of, or
arising out of or in connection with: (a) Contractor’s failure to perform any
obligation hereunder; (b) any breach of this Agreement by Contractor and/or any
agent or employee of Contractor; (c) any act or omission of Contractor or any
agent or employee of Contractor; or (d) Contractors’ violation of the FCPA.

 

12. Independent Contractor. The parties to this Agreement desire to create a
relationship of independent contractor, and in no way intend to create a
relationship of employer and employee and in conformity therewith, Contractor
retains sole and absolute discretion and judgment in the manner and means of
carrying out Contractor’s selling and soliciting activities hereunder. In the
performance of the respective obligations under this Agreement, the parties and
their officers, employees and agents are at all times acting and performing as
independent contractors. Nothing in this Agreement shall be construed to make or
render either party or any of its officers, employees or agents, an agent,
servant or employee of or joint venture of or with the other.

 

13. No Apparent Authority. Contractor neither shall have nor shall represent
himself to any party as having any right, power or authority to create any
obligation or contract, express or implied, on behalf of, in the name of or
binding upon Price in any manner and for any purpose whatsoever.

 

14. Compliance with FCPA. Contractor covenants and agrees that he will:

(1) not make, offer or agree to offer anything of value to any government
official, political party or candidate for government office in violation of the
FCPA; and (2) comply with all laws and regulations of the United States,
including, without limitation, the FCPA. Contractor represents and warrants that
he is familiar with the FCPA and its purposes and that there is and will be no
employment of the Contractor by any government or political officials.



--------------------------------------------------------------------------------

 

15. Miscellaneous Provisions

 

15.1 Right of Offset. Price shall have the right to set off against all
compensation payable to Contractor under this Agreement, the amount of any
damages, liabilities, losses, costs and/or expenses suffered or incurred by
Price by reason of any breach or default by Contractor and/or the agents or
employees of Contractor in the performance of any of Contractor’s duties or
obligations under this Agreement.

 

15.2 Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. All disputes,
controversies or claims between Contractor and Price arising, directly or
indirectly, out of or relating to this Agreement shall be resolved by binding
arbitration conducted in accordance with the rules of the American Arbitration
Association, as then in effect, except as provided herein. Unless the parties
otherwise agree, any arbitration shall be held in San Diego County, California.
The parties shall be entitled to discovery sufficient to adequately arbitrate
the claims and defenses, including access to essential documents and witnesses,
as determined by the arbitrator. Costs and fees of the arbitrator shall be borne
by the non-prevailing party. The award of the arbitrator, which may include
equitable relief, shall be final, and judgment may be entered upon it in
accordance with the applicable law in any court having jurisdiction thereof. Any
demand for arbitration shall be in writing and must be made within a reasonable
time after the claim, dispute or other matter in question has arisen. In no
event shall the demand for arbitration be made after the date that institution
of legal or equitable proceedings based upon such claim dispute or other matter
would be barred by the applicable statue of limitations.

 

15.3 Cost and Fees. In the event that any of the parties hereto institutes any
action, arbitration, suit or proceeding to enforce the provisions of this
Agreement, or for breach thereof, or to declare the right of the parties with
respect thereto, the prevailing party shall be entitled to recover, in addition
to damages, injunctive or other relief, reasonable costs and expenses including,
without limitation, costs and reasonable attorney’s fees incurred in the
furtherance of such action, arbitration, suit or proceeding.

 

15.4 Amendment and Modification. No term or provision of this Agreement may be
amended or modified in any respect except in writing signed by the parties.

 

15.5 Notices. All notices or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been given when delivered in
person or when postmarked, if mailed by certified or registered mail, return
receipt requested, postage prepaid, and addressed as follows:

 

If to Contractor:

 

Kevin C. Breen

_______________________________

_______________________________

 

If to Price:                PriceSmart, Inc.

4649 Morena Blvd.

San Diego, CA. 92117

Attn: Robert M. Gans

Executive Vice President/General Counsel

 

or such other address as may be specified by a party hereto pursuant to notice
given to the other parties in accordance with the provisions of this Section.

 

15.6 Binding Effect. This Agreement will be binding upon and inure to the
benefit of Price, Contractor, and their respective successors, assigns,
executors, legal administrators, heirs, devisees, and beneficiaries.

 

15.7 Consents and Waiver. No delay by any party in exercising any right under,
or in taking any action to enforce any right under, this Agreement will operate
as a waiver of any such right or in any manner affect the rights of any party
thereunder. No consent by any party under this Agreement or waiver by any party
of any representation, warranty, or other term or condition of this Agreement
will be effective unless made in writing. Any such waiver will not be construed
as a waiver of any other representation, warranty, or other term and condition
of this Agreement. Failure by any party to insist upon strict conformance with
or strict conformance of, any representation, warranty, or other term or
condition in this Agreement in any one or more instances will not be a waiver by
any party of his right to insist and enforce thereafter strict conformance with,
and strict conformance of, (i) such representation, warranty, or other term or
condition or (ii) any other representation, warranty or other term or condition
in this Agreement.



--------------------------------------------------------------------------------

 

15.8 Savings Provision. If any term or provision of this Agreement, or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the reminder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

 

15.9 Cumulative Rights and Remedies. No right or remedy herein conferred upon
the parties hereto is intended to be exclusive of any other right or remedy
contained in this Agreement or in any instrument or document delivered in
connection with or pursuant to this Agreement, and every such right or remedy
shall be cumulative and shall be in addition to every other such right or remedy
contained herein and therein or now or hereafter existing at law or in equity or
by stature, or otherwise.

 

15.10 Entire Agreement. This Agreement and the exhibit(s) attached hereto
contains the entire agreement between the parties and supersedes any prior
written or oral agreement between said parties concerning the subject matter
contained herein. There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties relating to the
subject matter contained in this Agreement, which are not fully expressed
herein.

 

15.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but such counterparts, when taken
together, shall constitute but one (1) agreement.

 

15.12 Gender. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.

 

15.13 Caption Headings. Captions at the beginning of each numbered paragraph of
this Agreement are solely for the convenience of the parties and shall not be
deemed to be an integral part of the context of this Agreement.

 

15.14 Negotiated Transaction. The provisions of this Agreement were negotiated
by both of the parties hereto, and said Agreement shall be deemed to have been
drafted by both parties.

 

15.15 Further Assurances. Each party hereby agrees to promptly sign any
additional instruments or documents which are necessary or appropriate to carry
out the purpose of this Agreement.

 

15.16 Assignment. This Agreement and the respective rights and obligations
hereunder may not be assigned by Contractor.

 

15. 17 Non-Competition. Contractor agrees that he will not, at any time during
the term of this Agreement, directly or indirectly, whether or not for
compensation, engage in, enter into any agreement to engage in, or have any
interest in any other person, firm, corporation, or business (whether as an
employee, officer, director, agent, shareholder, security holder, creditor,
partner, consultant, holder of any beneficial interest or otherwise) that
operates a membership warehouse club, hypermarket or discount store in those
markets which are served by Price’s membership warehouse clubs.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

PRICE:

     

CONTRACTOR:

PRICESMART, INC., a Delaware

     

/s/    KEVIN C. BREEN

Corporation

 

     

Kevin C. Breen

By: /s/    ROBERT M. GANS

                 

Title: Executive Vice President

                           

 

 

 

 